EXAMINER’S COMMENT
Drawings
Replacement drawings were received on April 4, 2022.  These drawings are approved.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 and 9-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed April 4, 2022, see pages 9 and 10, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a set of panels comprising all the limitations of independent claim 1. Specifically, the closest prior art, US 2017/0079433 (Derelov) discloses the limitations of claim 1, as set forth on pages 4 and 5 of the non-final rejection mailed January 4, 2022, except for the first space (at 62 in Figure 1B) extending vertically higher than the second contact area (at 95 in Figure 1B) and vertically lower than the tongue groove (10). Instead, Derelov discloses the first space being positioned vertically higher/lower than each of the second contact area and tongue groove (i.e. extending vertically outside of the second contact area and tongue groove instead of in between as required by the claim). The prior art fails to fairly show or suggest a modification to Derelov such that the first space extends vertically higher than the second contact area and vertically lower than the tongue groove. Further, such a modification would require substantial modifications to the panels (4, 6) in that material would have to be removed to modify the space to meet aforementioned deficiency which would teach away from the intended structure of Derelov.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 5, 2022